Case 1:18-cv-00109-RM-MEH Document 63 Filed 05/13/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 18-cv-00109-RM-MEH

  KAYLEE WILSON, individually and on behalf of similarly situated persons,

         Plaintiff,

  v.

  DFL PIZZA, LLC,
  MINUTEMAN PIZZA,
  LTD., TRI-CITY PIZZA, INC. and
  PINNACLE PIZZA, INC.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This action is brought on behalf of delivery drivers at Defendants’ Domino’s Pizza stores

  who were allegedly under-reimbursed for the automotive expenses they incurred such that their

  wages were reduced below the federal minimum wage. This matter is now before the Court on

  the parties’ Joint Motion to Approve Collective Action Settlement with Memorandum in Support

  (the “Motion”) (ECF No. 58) and Plaintiffs’ Application for Fees, Costs and Expenses (the

  “Application”) (ECF No. 61), seeking approval of the parties’ settlement agreement of this

  action brought under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and an award of

  attorney’s fees and costs. Upon consideration of the Motion and Application, and the court

  record, the Court finds that it requires additional information before approval may be had.

         Specifically, first, the fully executed Settlement and Release Agreement (“Agreement”)

  provides that “if any Opt-In Plaintiff fails to cash their check within one hundred eighty (180)

  days after the date of the check, the Claims Administrator will deliver the monies to [insert
Case 1:18-cv-00109-RM-MEH Document 63 Filed 05/13/19 USDC Colorado Page 2 of 2




  name of designated charity].” (ECF No. 58-1, p. 8, Section 2.1(B) (emphasis added).) Second,

  under the terms of the Agreement, the Named Plaintiff will receive a service award of $2,500.00

  (if approved by the Court) but is required to sign a Supplemental Settlement Agreement

  (“Supplement”). That Supplement is stated to be attached as Exhibit A, but it is not. As it appears

  to the Court the parties (1) may need to sign a new Agreement or otherwise address the omitted

  name of the designated charity; (2) may need to provide this information to the Opt-in Plaintiffs

  so they may be fully informed as to the terms of the Agreement; and (3) will need to provide

  such information as well as Exhibit A to the Court for consideration, it is

         ORDERED that the parties’ Joint Motion to Approve Collective Action Settlement with

  Memorandum in Support (ECF No. 58) and Plaintiffs’ Application for Fees, Costs and Expenses

  (ECF No. 61) are DENIED WITHOUT PREJUDICE.

         DATED this 13th day of May, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   2
